FILED
                                                                       Feb 13 2018, 7:58 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                      Attorney General of Indiana
                                                           Ian McLean
                                                           Supervising Deputy Attorney
                                                           General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Shawn McBride,                                             February 13, 2018
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           11A01-1706-CR-1236
        v.                                                 Appeal from the Clay Circuit
                                                           Court
State of Indiana,                                          The Honorable Joseph D. Trout,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           11C01-1608-CM-671



Brown, Judge.




Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018                   Page 1 of 16
[1]   Shawn McBride appeals his conviction for criminal trespass as a class A

      misdemeanor. We affirm.


                                       Facts and Procedural History

[2]   On August 12, 2016, Chief Deputy Prosecutor Emily Clarke was working in the

      Prosecutor’s office and overheard McBride state that he wanted old tickets to be

      dismissed, staff explain to him the process, and McBride become rude. Chief

      Deputy Prosecutor Clarke and others explained the process for setting aside

      judgments. McBride “really didn’t want to listen” and said, “No, you’re gonna

      dismiss my ticket.” Transcript Volume II at 135. He also stated, “Nope.

      You’re gonna dismiss my ticket and I’m not leaving until you do.” Id. Chief

      Deputy Prosecutor Clarke told McBride that that was not something they could

      do, that he would have to deal with the court and file something, and that he

      needed to leave if he had no other business with their office.


[3]   At some point, McBride asked to speak with a prosecutor, and Chief Deputy

      Prosecutor Clarke said, “I am the Chief Deputy Prosecutor. I’m the only

      prosecutor in the court . . . or in the office today. And I am the one that

      handles that court with these tickets and I am telling you that I will not dismiss

      them and that you need to file something with the court.” Id. at 136. McBride

      said, “No, you’re gonna dismiss my tickets.” Id. Chief Deputy Prosecutor

      Clarke told McBride to leave because he was a disruption to the office and had

      disrupted the entire office “to where everyone in the office was now paying

      attention to him and watching the standoff.” Id. at 137. Chief Deputy


      Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 2 of 16
      Prosecutor Clarke called dispatch and advised that she had someone who was

      refusing to leave, and several officers came to the office and escorted McBride.


[4]   On August 16, 2016, McBride filed a Pro Se Petition for Waiver of Fees and

      Fines and Request for Hearing/Dismissal of Charges in which he asserted that

      his inability to pay had left his license as indefinitely suspended. That same

      day, Clay County Sheriff’s Special Deputy Don Workman, who had been

      appointed to the courthouse for security, observed McBride sitting on a bench

      looking at papers in the Superior Court Office. Deputy Workman decided to

      talk to McBride because he was aware of the prior incident in the courthouse a

      week earlier in which McBride was escorted out of the Prosecutor’s office.

      Deputy Workman asked McBride if he was Shawn McBride, and McBride

      acknowledged that he was. Deputy Workman asked, “Would you not cause a

      disturbance like you did the week before?” Id. at 122. McBride jumped up

      from a sitting position and said he would “talk to any f------ body he wants and .

      . . go in any f------ place he wants.” Id. Deputy Workman told McBride not to

      go to the Prosecutor’s office and that he could be arrested.


[5]   Deputy Workman then contacted Clay County Sheriff’s Chief Deputy Josh

      Clarke. Later, Deputy Workman was standing inside the Prosecutor’s office on

      the visitor side of the counter when McBride’s friend came in and asked Deputy

      Workman to step out and talk to McBride. Deputy Workman went to speak to

      McBride, and McBride indicated that he wanted to turn in papers to the

      Prosecutor’s office. Deputy Workman told Chief Deputy Prosecutor Clarke

      that McBride had paperwork for her, and she replied: “He can come in and he

      Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 3 of 16
      can place it on the counter and he can leave.” Id. at 141. Deputy Workman

      then told McBride that he could go in, place the papers on the counter, and

      walk out.


[6]   McBride entered the Prosecutor’s office, someone instructed him to put the

      papers on the counter, and McBride “[k]inda went off on them,” and

      immediately went into the “same narrative of, ‘You’re gonna dismiss my

      ticket,’” “[k]inda screaming and hollering, demanding” in a loud fashion. Id. at

      125, 141. Chief Deputy Prosecutor Clarke told McBride to leave several times.

      She instructed him that he could place whatever paperwork he had on the

      counter and that he then needed to leave. McBride said, “No. I’m not leaving

      until you dismiss my ticket.” Id. at 142. Chief Deputy Prosecutor Clark said:

      “We’re not doing this today and you need to leave if you have no further

      business.” Id. McBride told her several times: “No. You’re dismissing my

      ticket.” Id. Chief Deputy Prosecutor Clark said: “I’ve given you a trespass

      warning before. You are trespassing. You need to leave. You can be

      arrested.” Id. Chief Deputy Prosecutor Clarke asked or told him to leave at

      least fifteen times. McBride insisted he had a right to be there, that it was a

      public office and building, that he did not have to leave, and demanded that she

      talk to him. Deputy Workman stepped next to McBride and told him that he

      had overstepped his boundaries. Chief Deputy Sheriff Clarke stepped out from

      an office and repeated: “You need to leave. You need to calm down.” Id. at

      126. McBride did not leave. Sheriff Clarke gave him a couple more commands




      Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 4 of 16
      and said he was going to arrest him, and McBride said “Arrest me then.” Id.

      Sheriff Clarke arrested McBride and escorted him out of the Prosecutor’s office.


[7]   On August 30, 2016, the State charged McBride with two counts of criminal

      trespass as class A misdemeanors.1 On May 1, 2017, the court held a jury trial.

      Robert Pell, the Prosecuting Attorney of Clay County, testified that he told

      Emily Clarke that she had authority to kick someone out of the Prosecutor’s

      office. With respect to the August 12, 2016 incident, Chief Deputy Prosecutor

      Clarke testified:


              I told him if he didn’t have anything else, he needed to leave and
              our office needed to conduct our daily tasks which include a lot
              of confidential things, you know, we deal with juvenile records,
              we deal with victims that their stuff is not accessible to the public,
              and our staff is in one big room where the public also enters so
              it’s not plausible for someone to just post up in our office and
              watch the daily activities all day long.


      Id. at 137. When asked why she asked McBride to leave on August 16, 2016,

      Chief Deputy Prosecutor Clarke answered:


              Because the same thing. He was just trying to disrupt our office.
              There was no legitimate business he had with our office. He was
              just demanding me to dismiss tickets and he had already caused
              disruption one day and I didn’t want him to cause further
              disruption in our office.




      1
       The State also charged McBride with resisting law enforcement as a class A misdemeanor and later with
      two counts of disorderly conduct as class B misdemeanors, but these charges were later dismissed.

      Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018                 Page 5 of 16
       Id. at 143.


[8]    After the State rested, McBride’s counsel moved for a verdict on the evidence,

       and the court denied the motion. McBride then called several witnesses from

       the Prosecutor’s office. Roxanna Tisdale, the office manager of the

       Prosecutor’s office, testified that she was present on both days McBride entered

       the office, that she was sure Chief Deputy Prosecutor Clarke “probably told

       him he needed to discuss this with an attorney as we all did,” and that McBride

       said “we were just supposed to take care of this for him and he wasn’t leaving

       until we did.” Id. at 172-173. She testified McBride came in on the 16th and

       stated he was not leaving, “was not taking no for an answer,” and “was not

       leaving until we took care of it for him.” Id. at 175. On cross-examination, she

       testified that McBride was disrupting the office and “[w]e weren’t able to work

       because of it.” Id. at 178.


[9]    Allison Butts, an administrative assistant in the Prosecutor’s office, testified that

       McBride insisted he had a right to be there and that it was a public office. She

       also testified that McBride was “loud and angry” and she believed he was

       threatening on the 12th and that McBride was “loud and irritated with his

       voice” on the 16th. Id. at 184. On cross-examination, she testified that it was

       difficult to do her work on the 12th and 16th because McBride “kept coming in

       and bothering us with the same . . . with the same questions.” Id. at 187.


[10]   Stephanie Dickison, a victim advocate at the Prosecutor’s office, testified that

       McBride returned on the 16th, was told to place the documents on the counter


       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 6 of 16
       and leave, and he “started basically asking and saying the same things that he

       did on the first day.” Id. at 192. She testified that he was very demanding and

       very persistent both days and that he said it was a public building and he did

       not have to leave.


[11]   Lea Maynard, the Prosecutor’s assistant, testified that McBride was not

       threatening but refused to leave. On cross-examination, she testified that

       McBride’s behavior made her nervous and she was unable to concentrate on

       her work. Keli McCoy, a victim advocate in the Prosecutor’s office, testified

       that McBride was told to come in and drop the papers off and leave but he

       stayed and kept talking.


[12]   McBride testified that he called the Prosecutor’s office the week before August

       12th and that “the traffic tickets were indefinite against my license which means

       I never appeared in front of them and they’re from 2004.” Id. at 207. He

       testified: “My license . . . my driving record was crazy. I had tons of tickets

       from whenever I was younger and I was finally getting everything paid off and

       taken care of.” Id. He testified that he “[c]ouldn’t get anywhere on the phone,”

       went in, and “just kept repeating, ‘I need to speak to somebody about these

       tickets.’” Id. at 207-208. According to McBride, he was finally told he had to

       file something, he returned on the 16th after filing a petition, and the

       Prosecutor’s office absolutely refused to speak to him both times. He stated:


               [I]f she would’ve told me that the . . . there’s been judgments
               made against it, which I didn’t understand because it was still
               indefinite against my license, still holding me up from receiving

       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 7 of 16
               my license, like I said, I would’ve filed it as a civil matter and
               addressed it that way. So this did me absolutely no good filing it
               like this. I did get them paid off though.


       Id. at 209-210. McBride testified that they kept telling him to leave, that he

       refused, and that he stated, “Arrest me then cause this is public space.” Id. at

       211. On cross-examination, McBride testified that Chief Deputy Prosecutor

       Clarke told him that he had to file something, that it was explained to him on

       August 12th that he needed to file something, and that he subsequently filed a

       petition.


[13]   The jury found McBride guilty of Count II, criminal trespass as a class A

       misdemeanor which related to August 16, 2016, and not guilty of Count I,

       criminal trespass as a class A misdemeanor relating to August 12, 2016. The

       court sentenced McBride to the Clay County Justice Center for a period of 365

       days, all suspended but for forty days, and placed him on probation for 325

       days.


                                                     Discussion

[14]   McBride concedes that he finds no authority considering a challenge to a

       criminal trespass conviction on Article 1, Section 9 grounds as set out in Price v.

       State, 622 N.E.2d 954 (Ind. 1993), reh’g denied. He asserts that his conviction

       must be vacated because the State action restricted his expressive activity and

       his expressive activity did not constitute an abuse of his right to speak. He

       contends that the State restricted his opportunity to engage in expressive

       activity in the manner he deemed most appropriate, that his speech was

       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 8 of 16
       political, and that the State imposed a material burden on his opportunity to

       engage in political expression.


[15]   The State argues that McBride’s constitutional claims are waived because he

       did not bring the challenge through a pretrial motion as provided by Ind. Code

       § 35-34-1-4.2 The State acknowledges that courts have occasionally overlooked

       this procedural bar and addressed constitutional arguments, but asserts that

       such a position is supportable in prosecutions where speech or expression is an

       element of the crime, and speech, publication, or association are not elements

       of the trespassing statute. The State argues that McBride’s challenges do not

       involve the elements of his offense and cannot be imported into a sufficiency

       analysis. It contends that McBride’s arguments do not frame a challenge to the

       statute as applied and asserts that McBride’s focus on constitutional protection

       for his uncharged conduct asks this Court “to entertain a newly-broadened

       range of as-applied challenges, which includes challenges by defendants who

       engage in ‘expressive activity’ while stalking, exceed the speed limit while

       taking their children to school, or refuse orders to leave property because they




       2
         Ind. Code § 35-34-1-4(a) provides in part that “[t]he court may, upon motion of the defendant, dismiss the
       indictment or information upon any of the following grounds: . . . (5) The facts stated do not constitute an
       offense. . . . (11) Any other ground that is a basis for dismissal as a matter of law.” Ind. Code § 35-34-1-4(b)
       provides in part that the motion shall be made no later than ten days prior to the omnibus date if the
       defendant is charged only with one or more misdemeanors. Ind. Code § 35-34-1-4(c) provides that “a
       defendant who is in a position adequately to raise more than one (1) ground in support thereof shall raise
       every ground upon which he intends to challenge the indictment or information” and that “the court, in the
       interest of justice and for good cause shown, may entertain and dispose” of a subsequent motion “on the
       merits.”



       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018                         Page 9 of 16
       have the right to carry a gun.” Appellee’s Brief at 16. The State also asserts

       that, assuming McBride preserved and framed an as-applied challenge, his

       trespassing conviction does not violate Article 1, Section 9. It contends that

       McBride’s demands were sheer bullying, not political speech, and that, even

       assuming McBride’s speech was political, it was not materially burdened

       because his speech created a harm to specific interests in the business of the

       Prosecutor’s office that rose above the level of a fleeting annoyance.


[16]   With respect to the State’s argument that McBride waived this issue, we

       acknowledge that this Court and the Indiana Supreme Court “have previously

       held on several occasions that failure to file a proper motion to dismiss raising a

       constitutional challenge to a criminal statute waives the issue on appeal.” Allen

       v. State, 798 N.E.2d 490, 502 (Ind. Ct. App. 2003) (citing Smith v. State, 727
N.E.2d 763, 766 (Ind. Ct. App. 2000); Payne v. State, 484 N.E.2d 16, 18 (Ind.

       1985); Wiggins v. State, 727 N.E.2d 1, 5 (Ind. Ct. App. 2000), trans. denied;

       Vaillancourt v. State, 695 N.E.2d 606, 610 (Ind. Ct. App. 1998), trans. denied;

       Reed v. State, 720 N.E.2d 431, 433 (Ind. Ct. App. 1999), trans. denied). However,

       both Courts have also considered constitutional challenges even when the

       defendant has failed to file such a motion. See Burke v. State, 943 N.E.2d 870,

       872 (Ind. Ct. App. 2011) (citing Morse v. State, 593 N.E.2d 194, 197 (Ind. 1992)

       (stating that “the constitutionality of a statute may be raised at any stage of the

       proceeding including raising the issue sua sponte by this Court” and therefore

       addressing a constitutional challenge to a statute raised for the first time in

       defendant’s pro se motion filed on appeal even though defendant’s counsel did

       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 10 of 16
       not raise the issue in an appellate brief), reh’g denied; Payne, 484 N.E.2d at 18

       (acknowledging doctrine of waiver but considering unpreserved constitutional

       challenge where State did not raise waiver issue); Price v. State, 911 N.E.2d 716,

       719 (Ind. Ct. App. 2009) (addressing a constitutional challenge to a criminal

       statute even though defendant failed to file a motion to dismiss and State

       argued waiver), trans. denied; Vaughn v. State, 782 N.E.2d 417, 420 (Ind. Ct.

       App. 2003), trans. denied), trans. denied; see also Plank v. Cmty. Hosps. of Ind., Inc.,

       981 N.E.2d 49, 53-54 (Ind. 2013) (“Essentially, Morse stands for the proposition

       that appellate courts are not prohibited from considering the constitutionality of

       a statute even though the issue otherwise has been waived. And indeed a

       reviewing court may exercise its discretion to review a constitutional claim on

       its own accord.”).


[17]   Even considering the merits of McBride’s arguments, we cannot say that

       reversal is warranted. The relevant portion of the statute governing criminal

       trespass, Ind. Code § 35-43-2-2, provides that “[a] person who . . . not having a

       contractual interest in the property, knowingly or intentionally refuses to leave

       the real property of another person after having been asked to leave by the other

       person or that person’s agent . . . commits criminal trespass, a Class A

       misdemeanor.” Speech is not an element of the crime of criminal trespass and,

       to that extent, is unlike the circumstances in Price in which the Court addressed

       “Price’s Noise,” Price, 622 N.E.2d at 964, and a statute prohibiting the making

       of unreasonable noise and continuing to do so after being asked to stop. See

       Whittington v. State, 669 N.E.2d 1363, 1370 n.9 (Ind. 1996) (noting that “[a]s we

       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 11 of 16
       indicated in Price, the approach under § 9 might be different were the

       challenger’s activity not pure expression—that is, were it mixed with non-

       expressive conduct”). To the extent McBride’s conviction could be challenged

       under Article 1, Section 9, we cannot say that reversal is warranted.


[18]   Article 1, Section 9 of the Indiana Constitution prohibits the legislature from

       passing laws “restraining the free interchange of thought and opinion, or

       restricting the right to speak, write, or print, freely, on any subject whatever.” It

       further states that “for the abuse of that right, every person shall be

       responsible.” Ind. Const. art. 1, § 9. “This clause embodies a ‘freedom-and-

       responsibility standard,’ which prohibits the legislature from impairing the flow

       of ideas but allows it to sanction individuals who commit abuse.” State v. Econ.

       Freedom Fund, 959 N.E.2d 794, 804-805 (Ind. 2011) (quoting Price, 622 N.E.2d

       at 958), reh’g denied, cert. denied, 568 U.S. 825, 133 S. Ct. 218 (2012)). “Claims

       that a statute violates the free speech clause of the Indiana Constitution are

       evaluated under a different standard than claims based on the First Amendment

       of the U.S. Constitution.” Id. at 805.


[19]   Reviewing the constitutionality of an application of a statute generally requires

       a two-step inquiry. See Whittington, 669 N.E.2d at 1367. First, a reviewing

       court must determine whether state action has restricted a claimant’s expressive

       activity. Id. Second, if it has, the court must decide whether the restricted

       activity constituted an “abuse” of the right to speak. Id. “[I]n reviewing the

       state’s determination that expression is an ‘abuse,’ we will ‘typically require

       only that [the conclusion] be rational.’” Id. at 1369 (quoting Price, 622 N.E.2d

       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 12 of 16
       at 959). “[I]f a claimant demonstrates that the right to speak clause is

       implicated, he or she retains the burden of proving that the State could not

       reasonably conclude that the restricted expression was an ‘abuse.’” Id.


[20]   “One way a claimant can try to meet this burden is to show that his or her

       expressive activity was political.” Id. “If a claimant succeeds in that attempt,

       the State must demonstrate that its action has not materially burdened the

       claimant’s opportunity to engage in political expression.” Id. See also Econ.

       Freedom Fund, 959 N.E.2d at 805 (“For Article 1, Section 9 claims, if a statute

       affects political speech, which is an established core constitutional value, we

       engage in ‘material burden’ analysis.”).


[21]   Expressive activity is political, for the purposes of the responsibility clause, if its

       point is to comment on government action, whether applauding an old policy

       or proposing a new one, or opposing a candidate for office or criticizing the

       conduct of an official acting under color of law. Whittington, 669 N.E.2d at

       1370. “In contrast, where an individual’s expression focuses on the conduct of

       a private party—including the speaker himself or herself—it is not political.”

       Id. We will judge the nature of expression by an objective standard, and the

       burden of proof is on the claimant to demonstrate that his or her expression

       would have been understood as political. Id. If the expression, viewed in

       context, is ambiguous, a reviewing court should find that the claimant has not

       established that it was political and should evaluate the constitutionality of any

       state-imposed restriction of the expression under standard rationality review.

       Id.

       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 13 of 16
[22]   The record reveals that McBride’s arrest restricted his expressive activity within

       the Prosecutor’s office. When asked by Deputy Workman on August 16th not

       to cause a disturbance like he did the previous week, McBride said he would

       “talk to any f------ body he wants and . . . go in any f------ place he wants.”

       Transcript Volume II at 122. McBride entered the Prosecutor’s office and told

       them “You’re gonna dismiss my ticket,” “[k]inda screaming and hollering,

       demanding” in a loud fashion. Id. at 125, 141. He told Chief Deputy

       Prosecutor Clarke that he was not leaving until she dismissed his ticket.

       Tisdale, the office manager, testified that McBride stated that he “was not

       leaving until we took care of it for him.” Id. at 175. Dickison, the victim

       advocate at the Prosecutor’s office, testified that McBride said it was a public

       building and he did not have to leave. McBride testified:


               Yes, they kept telling me to leave. Yes, I refused. Like I said, it’s
               a public office. You work for the public. I am the public. I need
               this taken care of. They told me they were gonna arrest me. I
               said, “Arrest me then cause this is public space.”


       Id. at 211. Based on the record, we conclude that McBride’s statements viewed

       in context were at least in part a comment on his own behavior and ambiguous

       as to whether his speech was political in nature. See Anderson v. State, 881
N.E.2d 86, 90 (Ind. Ct. App. 2008) (holding that because the police were

       “only” doing what the company who called the police wanted done, removing

       the defendant from the premises, the defendant’s comments were “[i]n essence .

       . . about the company’s decision to make him leave and not so much about the

       officers’ conduct and thus was asserting a right to be where he was, which is a

       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 14 of 16
       comment on his own behavior”); Blackman v. State, 868 N.E.2d 579, 586 (Ind.

       Ct. App. 2007) (holding that defendant’s comments were of a “dual nature” and

       thus ambiguous because the “comment that ‘she had every right to be there,

       that she did not have to leave the scene,’ constituted expression focused on the

       conduct of a private party”), trans. denied. Accordingly, we apply rationality

       review in determining whether the State could reasonably have concluded that

       McBride’s expressive activity was an abuse of the right to speak or was, in other

       words, a threat to peace, safety, and well-being. See Whittington, 669 N.E.2d at

       1371 (holding that the evidence did not support an assertion that Whittington’s

       expression was political and holding that “we must apply rationality review in

       determining whether the state could reasonably have concluded that

       Whittington’s expressive activity, because of its volume, was an ‘abuse’ of the

       right to speak or was, in other words, a threat to peace, safety, and well-being”).


[23]   “Rationality inquiry under § 9 has historically centered on whether the

       impingement created by the statute is outweighed by the public health, welfare,

       and safety served.” Price, 622 N.E.2d at 960 n.7. The evidence reveals that

       McBride’s trespass occurred in the Prosecutor’s office. Chief Deputy

       Prosecutor Clarke testified that she told McBride on August 12th that he

       needed to leave if he did not have anything else and that


               our office needed to conduct our daily tasks which include a lot
               of confidential things, you know, we deal with juvenile records,
               we deal with victims that their stuff is not accessible to the public,
               and our staff is in one big room where the public also enters so
               it’s not plausible for someone to just post up in our office and
               watch the daily activities all day long.
       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 15 of 16
       Transcript Volume II at 137. When asked why she asked McBride to leave on

       August 16, 2016, Chief Deputy Prosecutor Clarke answered:


               Because the same thing. He was just trying to disrupt our office.
               There was no legitimate business he had with our office. He was
               just demanding me to dismiss tickets and he had already caused
               disruption one day and I didn’t want him to cause further
               disruption in our office.


       Id. at 143. Tisdale testified that McBride was disrupting the office and “[w]e

       weren’t able to work because of it.” Id. at 178. Butts, an administrative

       assistant, testified that it was difficult to do her work on the 16th. Under the

       circumstances, we conclude that the State could have reasonably determined

       that McBride’s conduct constituted an abuse of his right to speak. Accordingly,

       McBride’s conviction for trespass did not violate Article 1, Section 9 of the

       Indiana Constitution.


                                                    Conclusion

[24]   For the foregoing reasons, we affirm McBride’s conviction.


[25]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Opinion 11A01-1706-CR-1236 | February 13, 2018   Page 16 of 16